Order entered September 26, 2013




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-13-01147-CV

                      IN THE INTEREST OF: R.S.P., ET AL, CHILDREN,


                         On Appeal from the 305th Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 12-753-X

                                                 ORDER
        Before the Court is court reporter Pam Sumler’s motion to extend the time for filing a reporter’s

record. In the motion, Ms. Sumler states she did not receive notice until September 24, 2013 of this

Court’s September 3, 2013 order that the reporter’s record was past due. Accordingly, Ms. Sumler’s

motion to extend the time for filing a reporter’s record is GRANTED, and the time is extended until

October 4, 2013. Because this is a parental termination case, we remind Ms. Sumler that it is the

responsibility of the court reporter to prepare, certify, and timely file the reporter’s record and that Judge

Cheryl Lee Shannon must direct Ms. Sumler immediately to commence the preparation of the reporter’s

record. See TEX. R. APP. P. 28.4. Judge Cheryl Lee Shannon must arrange a substitute reporter if

necessary. See id. No further extensions will be granted absent extraordinary circumstances.


                                                           /s/     DAVID L. BRIDGES
                                                                   JUSTICE